  Case 19-04419       Doc 42     Filed 04/20/20 Entered 04/20/20 13:40:29            Desc Main
                                   Document     Page 1 of 5


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                        )       CHAPTER 7 PROCEEDING
                                              )
SULTAN GHAHTANI,                              )       CASE NO. 19-04419
                                              )
               DEBTOR.                        )       HON. JACQUELINE P. COX


                                     NOTICE OF MOTION

          PLEASE TAKE NOTICE THAT on Tuesday, April 28, 2020, at 1:00 p.m., I shall
appear telephonically in accordance with Amended General Order 20-03 before the Honorable
Judge Jacqueline P. Cox, Bankruptcy Judge, in Courtroom 680, Everett McKinley Dirksen Federal
Courthouse, 219 South Dearborn Street, Chicago, Illinois, or before any other Bankruptcy Judge
who may be sitting in her place and shall present the Motion of the United States Trustee for an
Additional Extension of Time to Object to Discharge and to File Motion to Dismiss a copy of
which is attached and is served on you.

PURSUANT TO THE COURT’S AMENDED GENERAL ORDER 20-03, FOUND AT
https://www.ilnb.uscourts.gov/sites/default/files/general-ordes/Gen-Ord-20-03.pdf,
ANY PARTY THAT OBJECTS TO THIS MOTION AND WANTS IT CALLED FOR HEARING
IN OPEN COURT MUST FILE A NOTICE OF OBJECTION NO LATER THAN TWO (2)
BUSINESS DAYS BEFORE THE PRESENTMENT DATE. A NOTICE OF OBJECTION NEED
ONLY SAY THAT THE RESPONDENT OBJECTS TO THE MOTION. NO REASONS NEED TO
BE GIVEN FOR THE OBJECTION.

                                                      /s/ M. Gretchen Silver
                                                      M. Gretchen Silver, Trial Attorney
                                                      Office of the United States Trustee
                                                      219 South Dearborn, Room 873
                                                      Chicago, Illinois 60604
                                                      (312) 353-5054

                                CERTIFICATE OF SERVICE

       I, M. Gretchen Silver, attorney, state that on April 20, 2020, pursuant to Local Rule 9013-
1(D) the above Notice of Motion and the appended Motion of the United States Trustee for an
Additional Extension of Time to Object to Discharge and to File Motion to Dismiss were filed
and served on all parties identified as Registrants on the service list below through the Court’s
Electronic Notice for Registrants and, as to all other parties on the service list below, I caused a
copy to be sent via First Class Mail to the address(es) indicated.

                                                      /s/ M. Gretchen Silver
                                                  1
  Case 19-04419         Doc 42   Filed 04/20/20 Entered 04/20/20 13:40:29   Desc Main
                                   Document     Page 2 of 5


                                       SERVICE LIST


Registrants Served Through the Court’s Electronic Notice for Registrants:


   •   Diana A Carpintero dcarpintero@mlg-defaultlaw.com, ILWIBK@mlg-defaultlaw.com
   •   Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
   •   Anamaria F Rivero arivero@boundaslaw.com, riveroar72266@notify.bestcase.com
   •   David M Siegel davidsiegelbk@gmail.com,
       R41057@notify.bestcase.com;johnellmannlaw@gmail.com
   •   M. Gretchen Silver ustpregion11.es.ecf@usdoj.gov,
       gretchen.silver@usdoj.gov;denise.delaurent@usdoj.gov
   •   Catherine L. Steege csteege@jenner.com, csteege@ecf.axosfs.com


Parties Served via First Class Mail:


Sultan Ghahtani
720 S. Wells St.,#290
Townhouse 6
Chicago, IL 60607

Sultan Ghahtani
1000 S. Clark
Townhouse 6
Chicago, IL 60605

PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541




                                             2
  Case 19-04419         Doc 42    Filed 04/20/20 Entered 04/20/20 13:40:29           Desc Main
                                    Document     Page 3 of 5


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:                                         )        CHAPTER 7 PROCEEDING
                                               )
SULTAN GHAHTANI,                               )        CASE NO. 19-04419
                                               )
                DEBTOR.                        )        HON. JACQUELINE P. COX


MOTION OF THE UNITED STATES TRUSTEE FOR AN ADDITIONAL EXTENSION
  OF TIME TO OBJECT TO DISCHARGE AND TO FILE MOTION TO DISMISS

         NOW COMES PATRICK S. LAYNG, the United States Trustee for the Northern District

of Illinois (“U.S. Trustee”), by his attorney, M. Gretchen Silver, and pursuant to 11 U.S.C. §

727(c)(1) and Fed. R. Bankr. P. 4004(b), hereby requests this Court to grant an additional extension

of time to object to the discharge of Sultan Ghahtani (“Debtor”), and to file a motion dismiss the

Debtor’s case for abuse pursuant to 11 U.S.C. § 707(b) and Fed. R. Bankr. P. 1017(e)(1). In support

of this request, the U.S. Trustee states as follows:

         1.     This is a core proceeding concerning the administration of this estate pursuant to

28 U.S.C. § 157(b)(2)(A) which this Court may hear and determine pursuant to Internal Operating

Procedure 15(a) and Local Rule 40.3.1(a) of the United States District Court for the Northern

District of Illinois.

         2.     On February 20, 2019, the Debtor filed his voluntary petition for relief Chapter 7

of the Bankruptcy Code. On or about that same time, Catherine L. Steege was appointed Chapter

7 Trustee in the Debtor’s case.

         3.     The last date to object to the Debtor’s discharge or to file a motion to dismiss his

case under § 707 is currently set for April 27, 2020.


                                                   1
  Case 19-04419       Doc 42     Filed 04/20/20 Entered 04/20/20 13:40:29           Desc Main
                                   Document     Page 4 of 5


       4.      On April 9, 2019, the Court entered an Order Granting the U.S. Trustee’s Motion

for Rule 2004 of Debtor. See Docket 16.

       5.      On April 16, 2019, the U.S. Trustee issued a Subpoena for Rule 2004 Examination

to the Debtor to produce documents by May 13, 2019. The Debtor produced some but not all of

the requested documents.

       6.      On September 24, 2019, the Court entered an Order Granting the U.S. Trustee’s

Motion for Rule 2004 of American Express, Lending Club, Chase Bank, MB Financial Bank,

Nordstrom, Inc. and U.S. Bank, N.A. See Docket 16.

       7.      On October 29, 2019, the U.S. Trustee issued a Subpoena for Rule 2004

Examination to American Express, Lending Club, Chase Bank, MB Financial Bank, Nordstrom,

Inc. and U.S. Bank, N.A to produce documents by November 26, 2019. The U.S. Trustee has

received documents from some of the financial institutions and is in the process of reviewing these

documents.

       8.      On January 28, 2020, this Court granted a motion pursuant to Fed. R. Bankr. P.

2004 for authority to request various documents from the Debtor’s spouse - Mia Gray a/k/a Minie

Pan Taar a/k/a Minie Ghahtani a/k/a Minie Deborah Taar.

       9.      On February 27, 2020, the U.S. Trustee conducted a 2004 exam of the Debtor. At

that time the U.S. Trustee requested additional documentation from the Debtor and, depending on

the review of those additional documents, may need to reexamine this Debtor.

       10.     In addition, based on the U.S. Trustee’s review of the documents and the 2004

examination of the Debtor, the U.S. Trustee will need to schedule an oral examination the Debtor’s

spouse - Mia Gray a/k/a Minie Pan Taar a/k/a Minie Ghahtani a/k/a Minie Deborah Taar.


                                                2
  Case 19-04419        Doc 42      Filed 04/20/20 Entered 04/20/20 13:40:29         Desc Main
                                     Document     Page 5 of 5


       11.     Based on the above, the U.S. Trustee requests additional time to investigate and

determine whether there may be a basis to object to the Debtor’s discharge pursuant to 11 U.S.C.

§ 727(a) or to file a motion to dismiss the Debtor’s case pursuant to § 707.

       WHEREFORE, the U.S. Trustee requests this Court to extend the date to object to the

Debtor’s discharge pursuant to 11 U.S.C. § 727 and for filing a motion to dismiss the Debtor’s

case under 11 U.S.C. § 707, for sixty (60) days, to and including June 26, 2020, and for such other

relief as this Court deems just.

                                                     RESPECTFULLY SUBMITTED:
                                                     PATRICK S. LAYNG
                                                     UNITED STATES TRUSTEE



DATED: April 20, 2020                                /s/ M. Gretchen Silver
                                                     M. Gretchen Silver, Trial Attorney
                                                     Office of the United States Trustee
                                                     219 South Dearborn, Room 873
                                                     Chicago, Illinois 60604
                                                     (312) 353-5054




                                                 3
